Opinion issued April 19, 2022




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-22-00236-CV
                           ———————————
                  COREY JUJUAN WILLIAMS, Appellant
                                       V.
  ZETAH LOUIS, AS NEXT FRIEND OF KHASEEN ISRAEL-BARNEY
      AND ABCDE PETERSON. MINOR CHILDREN, Appellee


                   On Appeal from the Probate Court No. 1
                           Harris County, Texas
                       Trial Court Case No. 490,130


                         MEMORANDUM OPINION

      Appellant, Corey Jujuan Williams, has filed a petition for permissive appeal

seeking to challenge an interlocutory order denying his motion for summary

judgment on the constitutionality of Texas Estates Code § 201.062. See TEX. CIV.

PRAC. & REM. CODE § 51.014(d); TEX. R. APP. P. 28.3. To be entitled to a
permissive appeal from an interlocutory order that would not otherwise be

appealable, the requesting party must establish that (1) the order to be appealed

involves a “controlling question of law as to which there is a substantial ground for

difference of opinion” and (2) an immediate appeal from the order “may materially

advance the ultimate termination of the litigation.” TEX. CIV. PRAC. & REM. CODE

§ 51.014(d); see TEX. R. APP. P. 28.3(e)(4); TEX. R. CIV. P. 168. Because we

conclude that the petition fails to establish each requirement of Rule 28.3(3)(e)(4),

we deny the petition for permissive appeal. See TEX. R. APP. P. 28.3(e)(4).

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Countiss and Farris.




                                          2